DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-19 in the reply filed on May 24, 2022 is acknowledged. Claims 1-12 are currently withdrawn. 
Claim Objections
Claim 13 recites, “the radio-frequency waves are provided with one or more solid-state radio frequency source(s)”.  Applicant is advised to consider replacing “with” with “by”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “wherein one or more sensor[(s)] of the solid-state radio frequency source(s) is/are provided…” and there is a no antecedent basis for “one or more sensor[(s)]”. Applicant is advised to consider language such as “wherein the solid-state radio frequency source(s) comprises one or more sensor(s) and said one or more sensor(s) measure(s)…” or similar language. 
Claim 18 recites, “the substance is heated, dried, disinfected and/or pasteurized, sterilized and/or killed” which is confusing.  It is unclear if the claim requires each of the recited processes, requires the selection of only one, or if the list is to be considered separate and multiple list separated by the usage of “and/or”. Applicant specification recites the same language and does not provide a clear understanding of the limitation. Applicant is advised to amend the present language to clearly set forth the intended claim limitation. 
Claims 17 and 19 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunn US 6246040.
Regarding claim 13, Gunn teaches a method to treat a substance with radio-frequency waves, wherein the radio-frequency waves are provided by one or more solid-state radio frequency sources of the processing system. Gunn states, “a solid state radio frequency (RF) generator for dielectric heating of food products. In the preferred embodiment, a distributed oscillator comprising an array of solid state devices (e.g., MOSFETs) and a high voltage inductor drives a capacitor to produce an intense alternating electric field. The electric field substantially instantaneously, uniformly, and preferentially heats dielectric materials, preferably food products, moving through the field in a glass pipe” (col. 2, lines 30-40). 
Regarding claim 14, claim 13 is applied as stated above. Gunn further teaches wherein the substance is transported from an inlet to an exit which are spaced apart. Gunn states, “A product 102 to be heated is pumped by pump 106 from storage container 104 into input pipe 108, which transfers product 102, via heating pipe 110, into heating system 112, which includes a number of heating modules 114. Product 102 may be transported by alternate means, including pressurization of storage container 104, such that pump 106 is unnecessary. The number of heating modules 114 used may be selected based on a number of variables, including the product 102 flow rate, the temperature change required, the product 102 heat capacity, and the heating pipe 110 diameter. Output pipe 116 transfers heated product 102 out of heating system 112 for further processing” (col. 3, lines 17-29).
Regarding claim 15, claim 14 is applied as state above. Gunn states the product flows through the heating pipe (col. 4, lines 22-25), references flow rate (col. 3, lines 17-29), and specifically states, “the invention has no single point failure modes wherein product 102 flow must be halted in an unscheduled manner” (col. 6, line 15). Thus, Gunn teaches the substance is transported continuously. 
Regarding claim 16, claim 13 is applied as stated above. Gunn teaches wherein one or more sensors of the solid-state radio source is/are provided which measures one or more properties of the substance. Gunn specifically states, “Status indicators 202 display the operational status of each heating stage 200. Each heating stage 200 also includes a sensor 204, preferably used to measure the temperature of product 102 as it moves through heating pipe 110. In an alternative embodiment, sensor 204 may measure reflected power to determine the net power absorbed by product 102.” (col. 3, lines 55-60). 
Given the broadest reasonable interpretation of “one or more sensor of the solid-state radio frequency source(s)”, the limitation is interpreted as the processing system includes sensors, which is taught by Gunn. 
Regarding claim 17, claim 16 is applied as stated above. Gunn teaches wherein the signal of the sensors is utilized to control the solid-state radio frequency source(s). Gunn specifically states, “FIG. 7 shows one embodiment of solid state RF generator 300… In response to signals from sensor 204 and computer interface 510 (not shown), controller 708 controls the output of buck converter 706 to regulate the power applied to product 102 as it flows through heating pipe 110.” (col. 6, lines 20-45). 
Regarding claim 18, claim 13 is applied as stated above. The present claim is interpreted as requiring only one of “the substance is heated, dried, disinfected and/or pasteurized, sterilized and/or killed” and Gunn teaches wherein the substance is “dielectrically heated by the generator during transportation to destroy bacteria.” (col. 3, lines 10-15).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagunas-Solar et al, US 6,638,475 in view of Gunn US 6,246,040.
Regarding claim 13, Lagunas-Solar discloses a method to treat a substance with radio-frequency waves wherein the radio-frequency waves are provided by one or more radio frequency sources (Figure 4; col. 1, lines 20-25; col. 7, line 60-col. 8, line 40).  Lagunas-Solar does not explicitly recite the RF source (generator) as “solid-state radio frequency source”.  
Gunn teaches a solid state RF generator for dielectric heating of food products and states, “[]he present invention provides a solid state radio frequency (RF) generator for dielectric heating of food products. In the preferred embodiment, a distributed oscillator comprising an array of solid state devices (e.g., MOSFETs) and a high voltage inductor drives a capacitor to produce an intense alternating electric field. The electric field substantially instantaneously, uniformly, and preferentially heats dielectric materials, preferably food products, moving through the field in a glass pipe. Operators of the heater may observe the process, and may incorporate a number of heating stages into a food processing system having an easily controllable temperature profile.” (col. 2, lines 30-40). 
Thus, given that Gunn teaches it was known in the art to use a solid-state radio frequency source for the treatment of food products because of its “improvements in size, cost, efficiency, reliability, redundancy, scalability, ease of maintenance, and heating precision and control” (col. 3, lines 10-15), it would have been obvious for one of ordinary skill in the art to replace the RF source of Lagunas-Solar with the solid-state RF source of Gunn, for the predictable result of generating radio-frequency waves.  Moreover, since it is well-known in the art that “solid-state” devices have been replacing vacuum tubes for decades because of advantages associated with efficiency, size, and cost (also see Gunn, col. 2, lines 15-25), it would have been extremely obvious for one to utilize a “solid-state” radio-frequency source in the invention of Lagunas-Solar because of the well-known, art recognized advantages over vacuum tubes.
Regarding claims 14 and 15, claim 13 is applied as stated above. Lagunas-Solar does not expressly disclose wherein the substance is transported from an inlet to an exit which is spaced apart or the flow of the substance. 
Gunn further teaches wherein food is transported through a pipe having an inlet and an exit which are spaced apart (col. 3, lines 17-29) and specifically states, “the invention has no single point failure modes wherein product 102 flow must be halted in an unscheduled manner” (col. 6, line 15). Thus, Gunn teaches the substance is transported continuously. 
 It would have been obvious to one of ordinary skill in the art to modify the invention of Lagunas-Solar by transporting the food product through a processing apparatus to ensure the product was thoroughly treated. 
Regarding claims 16 and 17, claim 13 is applied as stated above. Lagunas-Solar does not expressly disclose the presence of sensors. 
Gunn teaches wherein one or more sensors of the solid-state radio source is/are provided which measures one or more properties of the substance. Gunn specifically states, “Status indicators 202 display the operational status of each heating stage 200. Each heating stage 200 also includes a sensor 204, preferably used to measure the temperature of product 102 as it moves through heating pipe 110. In an alternative embodiment, sensor 204 may measure reflected power to determine the net power absorbed by product 102.” (col. 3, lines 55-60). Gunn further teaches wherein the signal of the sensors is utilized to control the processing apparatus, including the solid-state radio frequency source(s). Gunn specifically states, “FIG. 7 shows one embodiment of solid state RF generator 300… In response to signals from sensor 204 and computer interface 510 (not shown), controller 708 controls the output of buck converter 706 to regulate the power applied to product 102 as it flows through heating pipe 110.” (col. 6, lines 20-45). Given the broadest reasonable interpretation of “one or more sensor of the solid-state radio frequency source(s)”, the limitation is understood as the processing system includes sensors.
It would have been obvious for one to modify the invention of Lagunas-Solar by the use of sensors, as taught by Gunn, for the purpose of monitoring the process.
Regarding claim 18, claim 13 is applied as stated above. Lagunas-Solar teaches wherein the substance is heated, dried (dried fruit, Table 1), disinfected and/or pasteurized (col. 18, lines 15-45), sterilized and/or killed (col. 13, lines 15-30).
Regarding claim 19, claim 18 is applied as stated above. Lagunas-Solar teaches wherein the substance comprises at least parts of an insect (col. 3, line 24).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn US 6246040 in view of Spinner, RF technology kills bugs and pathogens in food (https://www.foodnavigator.com/Article/2014/04/15/Food-decontamination-technology-uses-radio-frequency).
Regarding claim 19, claim 18 is applied as stated above. Gunn teaches treating food products with radio-frequency waves provided by a solid-state radio frequency source to destroy bacteria but does not expressly disclose wherein the substance comprises at least parts of an insect or mixture of insects.
Spinner teaches the use of “radio frequency to decontaminate, disinfest, and pasteurize food products” (page 1) and that “radio-frequency energy destroys biological cells (like bacteria and insects) without affecting other cells” (page 3). Spinner further teaches the use of the technology is used “for dates, which are especially prone to beetle infestations” and other crops (pages 5-6). 
As such, it would have been obvious for one of ordinary skill in the art to modify the invention of Gunn to treat substances which comprise insects, such as dates, since it has been taught that radio frequency decontamination/disinfestation is known in the art to effectively kill insects without causing damage to the food product (Spinner, page 4-5). 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hou et al., Radio frequency heating for postharvest control of pests in agricultural products: A review, teaches controlling insects in agricultural products by treating the products with radio-frequency waves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792